Citation Nr: 1816269	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  11-17 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Whether the character of the Veteran's discharge from active service July 22, 2005, to September 8, 2006, constitutes a bar to the award of Department of Veterans Affairs benefits based on that period of service.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel
INTRODUCTION

The Veteran had active service under honorable conditions from July 23, 2001, to July 21, 2005, and active service under conditions other than honorable from July 22, 2005, to September 8, 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 administrative decision of the Seattle, Washington, Regional Office (RO) of VA which determined that the Veteran's September 2006 discharge under other than honorable conditions was considered to be dishonorable for VA purpose and therefore constituted a bar to entitlement to VA monetary benefits.  The Veteran appeared at an April 2011 hearing before a VA Decision Review Officer (DRO).  The hearing transcript is of record.  The Veteran appeared at a September 2011 hearing before the undersigned Veterans Law Judge at the RO.  The hearing transcript is of record.  In October 2013, the Board determined that the Veteran's September 2006 discharge under other than honorable conditions constituted a bar to the award of VA monetary benefits.  The Veteran appealed to the United States Court of Appeals for Veterans Claims.  

In March 2014, the United States Court of Appeals for Veterans Claims granted the Parties' Joint Motion for Remand; vacated the October 2013 Board decision; and remanded the Veteran's claim to the Board for action consistent with the Joint Motion for Remand.  In July 2014, the Board remanded the Veteran's claim to the Agency of Original Jurisdiction for additional development.  

A September 2016 RO administrative decision determined that the Veteran had honorable active service from July 23, 2001, to July 21, 2005; a period of dishonorable active service from July 22, 2005, to September 8, 2006; and his discharge did not constitute a bar to entitlement to VA monetary benefits arising from the period of honorable active service.  However, that administrative decision continued the finding that the character of service from July 22, 2005, to September 8, 2006, was a bar to VA benefits based on that period of service.  Therefore, the character of service from July 22, 2005, to September 8, 2006, remains on appeal.

In a February 2009 VA Form 21-526, Application for Compensation and/or Pension, the Veteran sought service connection for a psychiatric disability and a left knee disability.  The issues of entitlement to service connection for a psychiatric disability and a left knee disability have not been adjudicated by the Agency of Original Jurisdiction.  Therefore, the Board does not have jurisdiction over those issues.  Those issues are referred to the Agency of Original Jurisdiction for appropriate action.  38 C.F.R. § 19.9(b) (2017).  


FINDING OF FACT

1.  In September 2006, the appellant was convicted in Kitsap County Superior Court of residential burglary (felony); violation of a protection order (felony); taking a motor vehicle without permission in the 2nd degree; violation of a protection order (gross misdemeanor); and unlawful imprisonment.

2.  The evidence does not establish that the appellant was insane at the time of commission of the in-service offenses.


CONCLUSIONS OF LAW

The character of the Veteran's discharge from active service from July 22, 2005, to September 8, 2006, was under other than honorable conditions and is considered to have been issued under dishonorable conditions and the character of that discharge is a bar to the payment of VA benefits.  38 U.S.C. § 101, 5103A, 5107, 5303 (2012); 38 C.IF.R. § 3.12 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The September 2016 RO administrative decision determined that the Veteran had honorable active service from July 23, 2001, to July 21, 2005, and his discharge did not constitute a bar to entitlement to VA monetary benefits arising from the period of honorable active service.  However, the appeal remains regarding the character of discharge for service from July 22, 2005, to September 8, 2006,

A discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits.  38 U.S.C. § 101(18) (2012); 38 C.F.R. § 3.12(a) (2013).  A discharge issued under honorable conditions is binding on VA.  38 C.F.R. § 3.12(a) (2017).

The provisions of 38 C.F.R. § 3.12(b) set out conditions under which discharge or release from service constitutes a bar to the payment of pension or compensation benefits.  However, benefits will not be barred if it is found that the person was insane at the time of committing the offense causing such discharge or release or unless otherwise specifically provided in law and regulation.  38 U.S.C. § 5303(b) (2012).  With the exception for insanity, benefits are not payable where the former service member was discharged or released by reason of the sentence of a general court-martial.  38 C.F.R. § 3.12(c)(2) (2017).  Benefits are also not payable where the former service member was discharged under other than honorable conditions as a result of AWOL for a continuous period of at least 180 days.  38 C.F.R. § 3.12(c)(6) (2017).

A discharge or release because of one of the following offenses is considered to have been issued under dishonorable conditions:  (1) acceptance of undesirable discharge in lieu of trial by general court-martial; (2) mutiny or spying; (3) offense involving moral turpitude (that includes, generally, conviction of a felony); (4) willful and persistent misconduct (that includes a discharge under other than honorable conditions, if it is determined that it was issued because of willful and persistent misconduct); a discharge because of a minor offense will not, however, be considered willful and persistent misconduct if service was otherwise honest, faithful, and meritorious; and (5) homosexual acts involving aggravating circumstances and other factors affecting the performance of duty.  38 C.F.R. § 3.12(d) (2017).  

An insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a) (2017). 

The appellant's service separation form indicates that he served on active duty with the United States Navy from July 2001 to September 2006.  He enlisted for four years in July 2001 and subsequently extended his enlistment.  In September 2006, he received an discharge under other than honorable conditions.  There were no other periods of military service.  

The Veteran was discharged from service in September 2006 under other than honorable conditions.  The period of service from July 22, 2005, to September 8, 2006, has been found to be a bar to VA benefits based on that period of service.

In a September 2009 Report of Contact, a clerk from Kitsap County Superior Court stated that the Veteran was convicted in September 2006 of residential burglary (felony); violation of a protection order (felony); taking a motor vehicle without permission in the 2nd degree; violation of protection order (gross misdemeanor); and unlawful imprisonment.  He was charged with unauthorized absence from July 9, 2006, to July 14, 2006.  

Because the Veteran was convicted of offense involving moral turpitude (that includes, generally, conviction of a felony), that resulted in his discharge, that discharge is considered to have been issued under dishonorable conditions.  38 C.F.R. § 3.12(d)(4) (2017).  The Veteran has not shown that he was insane at the time of the offenses committed during service.

Accordingly, the Board finds that the preponderance of the evidence is against the claim and that the period of service from July 22, 2005, to September 8, 2006, is considered to be under dishonorable conditions and is a bar to benefits based on that period of service.  To that extent, the appeal must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The appellant's character of discharge from July 22, 2005, to September 8, 2006, is a bar to VA benefits based on that period of service, and the claim is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


